Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record supports the conclusion that claimant left his employment as a bus driver because he was dissatisfied with the rate of pay he was receiving. On his application for unemployment insurance benefits he stated that he left because "the pay was too low”. Dissatisfaction with wages paid does not constitute good cause for leaving employment (Matter of Weber [Catherwood], 32 AD2d 697), and when he accepted the job claimant was aware of its terms and conditions (see, Matter of Sellers [J. W. Mays, Inc.—Catherwood], 13 AD2d 204). Although claimant contended that he left for medical reasons, he did not see a doctor prior to quitting and the only medical evidence submitted was from a physician he saw after leaving his employment. Under these circumstances, the decision that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Fontana [Levine], 53 AD2d 742).
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Levine and Mercure, JJ., concur.